
	

116 HR 840 : Veterans’ Access to Child Care Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		1st Session
		H. R. 840
		IN THE SENATE OF THE UNITED STATES
		February 11, 2019Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide child
			 care assistance to veterans receiving certain medical services provided by
			 the Department of Veterans Affairs.
	
	
 1.Short titleThis Act may be cited as the Veterans’ Access to Child Care Act. 2.Child care assistance for veterans receiving mental health care and other intensive health care services provided by the Department of Veterans Affairs (a)In generalSubchapter III of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1730D.Child care assistance for veterans receiving mental health care and other intensive health care
			 services
 (a)In generalSubject to subsection (c), the Secretary shall provide child care assistance to an eligible veteran for any period that the veteran—
 (1)receives covered health care services at a facility of the Department, such as a community-based outpatient clinic; and
 (2)is required to travel to and return from such facility for the receipt of such health care services.
							(b)Child Care Assistance
 (1)Subject to subsection (c), child care assistance provided under this section may include any of the following:
 (A)A stipend for the payment of child care offered by a licensed child care center or extended day program (either directly or through a voucher program) which shall be, to the extent practicable, modeled after the Department of Veterans Affairs Child Care Subsidy Program established pursuant to section 590 of title 40.
 (B)Direct provision of child care at an on-site facility of the Department. (C)A payment made directly to a private child care agency.
 (D)A collaboration with a facility or program of another Federal department or agency. (E)Such other form of assistance as the Secretary considers appropriate.
 (2)In the case that child care assistance under this section is provided as a stipend under paragraph (1)(A), such stipend shall cover the full cost of such child care.
 (3)The Secretary shall establish criteria for providing child care assistance under paragraph (1) designed to ensure reasonable access to such assistance for veterans who experience any unusual or excessive burden to accessing child care services, including excessive driving distances, geographic challenges, and other environmental factors that impede such access.
							(c)Condition on receipt of assistance
 (1)The Secretary may not provide any child care assistance under this section to an eligible veteran who is receiving covered health care services from the Department unless that eligible veteran actively participates in such services.
 (2)For purposes of this subsection, the term actively participates means, with respect to covered health care services— (A)engaging in transit to and from appointments for such services;
 (B)attending appointments for such services; and (C)such other activities as the Secretary determines appropriate.
								(d)Annual report
 (1)In generalThe Secretary shall submit to Congress an annual report on the provision of child care assistance under this section. Each such report shall include, for the year covered by the report, each of the following for each of the categories of child care assistance specified in paragraph (2):
 (A)The average amount of time required by the Department to provide a payment for child care assistance.
 (B)The average cost of child care assistance. (C)The extent to which the Department has a backlog of unprocessed claims for child care assistance.
 (D)The number of Department employees who worked on the processing of claims for child care assistance.
 (E)The average amount of time required by such an employee to process such a claim. (F)The number of improper or duplicative payments of child care assistance made.
 (G)The recommendations of the Secretary for improving the processing of claims for child care assistance.
 (2)Categories of child care assistanceThe categories of child care assistance specified in this paragraph are each of the following: (A)Direct stipends.
 (B)Payments made directly to a child care agencies. (C)Stipends provided through a voucher program.
 (e)OutreachThe Secretary shall perform outreach to inform eligible veterans of the child care assistance available under this section.
						(f)Requirements; rule of construction
 (1)In accordance with paragraph (2), a child care center, child care agency, or any other child care provider described in subsection (b) may not provide child care under this section if the center, agency, or provider employs an individual who has been convicted of a sex crime, an offense involving a child victim, a violent crime, a drug felony, or other offense the Secretary determines appropriate.
 (2)Nothing in paragraph (1) shall supersede, nullify, or diminish any Federal or State law (including any local law or ordinance), contract, agreement, policy, plan, practice, or other matter that establishes standards and requirements for employees of child care centers, child care agencies, or other child care providers described in subsection (b) that are more restrictive than the requirements specified in paragraph (1).
 (g)DefinitionsIn this section: (1)The term eligible veteran means a veteran who—
 (A)is a primary caretaker of a child or children; and (B)is—
 (i)receiving covered health care services from the Department; or (ii)in need of covered health care services, and but for lack of child care services, would receive such covered health care services from the Department.
 (2)The term covered health care services means— (A)regular mental health care services, including telemental health services furnished by the Department, including health care services provided as part of readjustment counseling;
 (B)intensive mental health care services, including telemental health services furnished by the Department, including counseling and care and services under section 1720D of this title;
 (C)health care services related to substance or drug abuse counseling; (D)intensive health care services related to physical therapy for a service-connected disability;
 (E)emergency mental health care services; or (F)such other intensive health care services that the Secretary determines that provision of assistance to the veteran to obtain child care would improve access to such health care services by the veteran.
 (3)The term facility of the Department includes any Vet Center. (4)The term Vet Center has the meaning given that term in section 1712A of this title..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1730C the following new item:
				
					
						1730D. Child care assistance for veterans receiving mental health care and other intensive health
			 care services..
			(c)Feasibility study on child care for veterans receiving care in non-Department facilities
 (1)Study requiredThe Secretary of Veterans Affairs shall conduct a feasibility study to determine how the Department of Veterans Affairs could provide child care assistance for veterans who receive covered health care services (as such term is defined in section 1730D(c)(2) of title 38, United States Code, as added by subsection (a)) from the Department at non-Department facilities.
 (2)Submission to CongressNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans Affairs of the Senate and House of Representatives a report containing the results of the study required to be conducted under paragraph (1).
 (d)Public noticeAfter the enactment of this Act, the Secretary shall make publicly available on a Department website notice of the child care assistance benefit under section 1730D of title 38, United States Code, as added by subsection (a). Such notice shall be easily accessible and visible and shall include a description of the expanded and cost-free child care assistance for veterans, eligibility requirements, and any additional information the Secretary determines necessary.
 (e)Report to CongressNot later than 18 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the effectiveness and accessibility of the child care assistance provided under section 1710D of title 38, United States Code, as added by this section, for eligible individuals who reside in rural and highly rural areas.
 (f)Authority to consult with Secretary of DefenseIn implementing section 1730D of title 38, United States Code, as added by subsection (a), the Secretary of Veterans Affairs may consult with the Secretary of Defense.
			3.Study on effects of child care assistance
 (a)Study requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall conduct a study of the effects of the child care assistance provided under section 2 on access to covered health care services, as that term is defined in that section, and on compliance with treatment protocols.
 (b)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit a report to Congress regarding the study required under subsection (a).
			4.Report required
 (a)Annual reportBeginning in the first fiscal year following the enactment of this Act, the Secretary of Veterans Affairs shall submit, as part of the annual budget request document for the Department of Veterans Affairs, a report regarding eligible veterans who received child care assistance under section 2 during the immediately preceding fiscal year. Each such report shall include the following:
 (1)The number of such eligible veterans in each region of the Veterans Health Administration. (2)If feasible, the number of such eligible veterans per facility of the Department.
 (3)The amount of funding for such assistance made available by the Secretary— (A)for each region of the Veterans Health Administration; and
 (B)for each type of assistance specified in subsection (b) of such section. (4)Findings regarding—
 (A)challenges in providing such assistance; (B)child care not covered by such assistance; and
 (C)recommendations to improve such assistance. (b)Biennial supplementNot less than once every two years, the report under subsection (a) shall include a supplement regarding the following:
 (1)Other challenges regarding child care services that prevent veterans from receiving covered health care services under section 2.
 (2)Plans of the Secretary to address challenges identified under paragraph (1). (3)An assessment of the extent to which lack of education by the Department or awareness by veterans of the assistance under section 2 contributes to a lack of use of such assistance.
				
	Passed the House of Representatives February 8, 2019.Karen L. Haas,Clerk.
